DETAILED ACTION
Status of the claims
	Claims 21-40 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-27, 30-37, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gingrich (US 10131362) in view of Gage (US 20180370430), in view of Drew (US 20100200664).
Regarding claim 21, Gingrich disclose an automobile detection system, comprising
determining … a specified gas; 
Management module 130 may include a sensor 135, ... Sensor 135 may include one or more of an accelerometer, a microphone, a camera (that may or may not be limited to gathering light in the visible wavelengths, and that may gathering a series of images (e.g., video), or distinct static images), a humidity/moisture sensor, an atmospheric sensor (e.g., a sensor to determine gasses, particles, or pollution in the air), (col. 3, line 22-30)
comparing the determined … (gas) to a pre-determined threshold; 
when the determined (gas) … meets or exceeds the pre-determined threshold, transmitting a first signal to an action device; and 
In another exemplary use case, if it is determined that gasses in/around the vehicle are reaching and/or will be reaching poisonous levels (e.g., too much carbon dioxide, carbon monoxide, and/or any other gas), then (1) a warning message may be sent to the vehicle's owner and/or the police, and/or (2) any component of the vehicle the produces that gas (e.g., a combustion engine typically produces carbon monoxide and carbon dioxide) may be disabled so as to mitigate/prevent the additional creation of that gas. In the case that the vehicle is stationary, if the carbon monoxide/dioxide level is increase to a point that is hazardous to an occupant; the vehicle can be turned off. If the vehicle is in motion then the driver will be notified that they have a ingress issue and the routes of entry should be inspected. (col. 7, line 4-15)
Gingrich did not disclose determining a parts per million of a specified gas; 
when the determined parts per million meets or exceeds a second threshold, transmitting a second signal to a communications device; 
First,  Gingrich disclosed further that At step 215, method 200 may include sending a communication based on the analysis performed in step 210. For example, a communication may indicate a threshold level has been exceeded. This communication may be sent to the driver, vehicle occupants, other vehicles 125 in the vicinity, law enforcement, insurance companies, or other third-party service providers. For example, an alert may be sent (e.g., to police, to the owner of vehicle 125), if the analysis indicates that illegal activity may be occurring. The communication may include certain data, such as audio or other sensor data captured at or near vehicle 125.(col. 6, line 34-45) {i.e. transmitting a second signal to a communications device}
Second, Gage teaches noxious gas alert system wherein at least one of the noxious gas detectors comprises a carbon dioxide detector, and wherein the first threshold for comparison to the rate of increase in measured carbon dioxide comprises 30 parts per million per minute. (claim 8)
wherein at least one of the noxious gas detectors comprises a carbon dioxide detector, and wherein a second threshold comprises 900 parts per million, and wherein the determination further comprises comparison of a current level of carbon dioxide to the second threshold. (claim 9)
[0003] One or more noxious gas detectors disposed within a cabin of a vehicle are used by an analyzer to determine that a rate of increase of measured noxious gas exceeds a first threshold, or that a level of measured noxious exceeds a second threshold, or both; and to generate an alert output responsive to the determination. 
Gingrich and Cage are considered to be analogous art because they pertain to gas detection for vehicle. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate determining a parts per million of a specified gas; when the determined parts per million meets or exceeds a second threshold, transmitting a second signal to a communications device for Gingrich’s system in order to have accurate measurement while providing additional help.
Gingrich did not disclose wherein the pre-determined threshold is 400 parts per million.
	Drew teaches a gas sensor wherein [0024] a certain conductivity or resistance level of the sensor is typically relied upon for indicating the presence of a harmful level of carbon monoxide gas (such as 400 parts per million, for example).
Gingrich and Drew are considered to be analogous art because they pertain to gas detection system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the pre-determined threshold is 400 parts per million for Gingrich’s system in order to provide safety to the driver and passengers.
Regarding claim 22, the claim is interpreted and rejected as claim 21. {see “carbon dioxide, carbon monoxide, and/or any other gas” of Gingrich}
Regarding claim 23, the claim is interpreted and rejected as claim 21. {see “the vehicle can be turned off” of Gingrich}
	Regarding claim 24, the claim is interpreted and rejected as claim 21.
	Regarding claim 25, Gingrich did not disclose further comprising transmitting the first signal to an alerting device.
	Cage teaches further [0034] Vehicle State Change Commands. In the foregoing examples, certain vehicle state change commands to generate the alert and optionally to produce a remediation action were described as being optionally generated and transmitted by the analyzer. Other embodiments may advantageously generate and transmit vehicle state change commands including some or all of an audible alert, a horn, a buzzer, a chime, a visual alert on a display, an interior light-flashing control, and exterior light-flashing control, an unlock door control, an open window control, an engine start control, an engine stop control, an environmental systems engage control, a recirculation disengage control, a short message service (SMS) message transmission, a global position system location indication transmission, a social media post transmission, and a cellular telephone call.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate further comprising transmitting the first signal to an alerting device for Gingrich’s system in order to safety to the driver and passengers.
	Regarding claim 26, the claim is interpreted and rejected as claim 21.
Regarding claim 27, the claim is interpreted and rejected as claim 21.
Regarding claim 30, the claim is interpreted and rejected as claim 21. {see “For example, an alert may be sent (e.g., to police)” of Gingrich}
Regarding claim 31, the claim is interpreted and rejected as claim 21.
Gingrich disclosed further FIG. 3 illustrates an exemplary computing device 300 that may be used as part of the systems and methods described herein. Computing device 300 may include a memory 305, a processor 310, an interface device 315 (e.g., mouse, keyboard, monitor), and a network device 320. (col. 8, line 5-9)
Regarding claim 32, the claim is interpreted and rejected as claim 21.
Regarding claim 33, the claim is interpreted and rejected as claim 21.
Regarding claim 34, the claim is interpreted and rejected as claim 21.
Regarding claim 35, the claim is interpreted and rejected as claim 25.
Regarding claim 36, the claim is interpreted and rejected as claim 26.
Regarding claim 37, the claim is interpreted and rejected as claim 21.
Regarding claim 40, the claim is interpreted and rejected as claim 30.


Claims 28, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gingrich (US 10131362) in view of Gage (US 20180370430), in view of Drew (US 20100200664), in view of Consadori (US 5526280).
Regarding claim 28, Gingrich did not disclose wherein the alerting device is a piezo buzzer.
Consadori teaches a system for gas detection wherein An audio alarm annunciator is also found in FIG. 2B, which is a piezo-electric alarm S1 which is controlled by microprocessor IC1 through transistor TR1 which is a bipolar `npn`) transistor. When transistor TR1 is turned on, 12 volts is applied across speaker S1, sounding the audible alarm. (col. 9, line 50-55)
Gas sensors haven been known and used in systems to detect the presence of toxic gases for a number of years in connection with a wide variety of applications, including residential and recreational vehicle use. (col. 1, line 13-16)
Further, in the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (b) simple substitution of one known element for another to obtain predictable results; 
Gingrich and Consadori are considered to be analogous art because they pertain to gas detection for vehicle. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the alerting device is a piezo buzzer for Gingrich’s system as a simple substitution.
Regarding claim 38, the claim is interpreted and rejected as claim 28.


Claims 29, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gingrich (US 10131362) in view of Gage (US 20180370430), in view of Drew (US 20100200664), in view of Renke (US 20170057319).
Regarding claim 29, Gingrich did not disclose wherein the parts per million is determined by a plurality of sensors, and wherein at least one sensor is located at a position where the specified gas is emitted.
First, Cage teaches further [0024] Data Collection. Reception of data samples from various noxious gas sensors, and optionally from temperature sensor(s), can be performed by a variety of digital interfaces, such as a wireless (wi-fi, Bluetooth, infrared data arrangement (IrDA), Zigby, etc.) and wired (Ethernet, USB, CAN, etc.) connections.
[0028] Turning to FIG. 6, a plurality of locations of CO2 (triangles) and temperature sensors (circles) are shown for an exemplary five-person vehicle. At minimum, one noxious gas sensor is recommended for an embodiment. With multiple noxious gas sensors, further correlation between levels and rates of change of the sensors can be performed by the analyzer to confirm alerting conditions or to eliminate spurious readings.
Second, Renke teaches gas sensor for vehicle wherein [0036] Referring to FIG. 3, the assembly 10 may include an odor sensor 168 operatively connected to the controller 154 and configured to detect an odor level of a predefined gas. The odor sensor 168 may be mounted on a wall of the chamber 162. In one example, the at least one closing condition is satisfied when the odor level detected by the odor sensor 168 is above a predefined threshold odor level. In other words, the controller 154 may be programmed to cause the shutter member 16 to move, via the actuator 124, to the closed position 64 if an undesired odor or gas is detected. The predefined gas may be selected based on the particular application. The predefined gas may be carbon monoxide. The predefined gas may be an oxide of sulfur. The odor sensor 168 may include a sensor material 170 and electronic interface 172. The sensor material 170 may be sensitive to the predefined gas and experiences a change of electrical or physical properties when in contact with the molecules of the predefined gas. The change in electrical or physical properties, such as electrical resistance or voltage, is proportional to the amount of odor detected. The response of the sensor material 170 may be recorded by the electronic interface 172 which transforms the signal into a digital value for delivery to the controller 154. {i.e. one sensor is located at a position where the specified gas is emitted.}
Gingrich and Renke are considered to be analogous art because they pertain to gas detection for vehicle. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the parts per million is determined by a plurality of sensors, and wherein at least one sensor is located at a position where the specified gas is emitted for Gingrich’s system in order to quickly and properly detect the gas.
Regarding claim 39, the claim is interpreted and rejected as claim 29.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685